Orellana v Roboris Cab Corp. (2016 NY Slip Op 00445)





Orellana v Roboris Cab Corp.


2016 NY Slip Op 00445


Decided on January 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2016

Friedman, J.P., Renwick, Saxe, Moskowitz, JJ.


14 308832/10

[*1]Yahaira Orellana, Plaintiff-Appellant,
vRoboris Cab Corp., et al., Defendants-Respondents.


Law Offices of Mary Ann Candelario, PLLC, Westbury (Mary Ann Candelario of counsel), for appellant.
Baker, McEvoy, Morrissey & Moskovits, P.C., Brooklyn (Robert D. Grace of counsel), for respondents.

Judgment, Supreme Court, Bronx County (Howard H. Sherman, J.), entered August 20, 2014, dismissing the complaint, and bringing up for review an order, same court and Justice, entered July 10, 2014, which, upon reargument of defendants' motion for summary judgment, adhered to the prior determination, inter alia, that plaintiff did not sustain a serious injury to her cervical or lumbar spine within the meaning of Insurance Law § 5102(d), unanimously affirmed, without costs.
Plaintiff contends that defendants failed to establish prima facie that she did not suffer a serious injury to her cervical or lumbar spine and that the motion court erroneously overlooked inconsistencies in defendants' evidence that, regardless of the sufficiency of her opposition papers, precluded summary judgment in their favor. Defendants submitted affirmed reports by a radiologist, a neurologist and an orthopedic surgeon, who opined that plaintiff had full range of motion in those body parts, and that, as to causation, any injuries were the result of degenerative and atraumatic changes (see Rickert v Diaz, 112 AD3d 451 [1st Dept 2013]; Rosa v Mejia, 95 AD3d 402 [1st Dept 2012]; Riviello v Kambasi, 82 AD3d 543, 543 [1st Dept 2011]). Contrary to plaintiff's contention, the discrepancies in the experts' findings on her straight leg raising test are of no significance, since both experts opined that the results were normal (see Colon v Torres, 106 AD3d 458 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2016
CLERK